— An appeal having been taken to this Court by the *942above-named appellant from an order of the Supreme Court, New York County (Helen E. Freedman, J.), entered on or about November 17, 2006, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated January 3, 2007, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur—Gonzalez, EJ., Tom, Saxe, Friedman and McGuire, JJ.